DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and 13-20 in the reply filed on September 23, 2022, is acknowledged.  Claims 11-12, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-15, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2672319 (Hubert et al., hereinafter referred to as Hubert) in view of “Hybrid Lithography: Combining UV-exposure and two photon direct laser writing” (Carsten et al., hereinafter referred to as Carsten)
Hubert, in the abstract, and detailed description, discloses the manufacturing of a pattern (cavities, figures 1-3), the method including depositing a photoresist layer (inherently includes a resin and is photosensitive, claimed first photosensitive resin) on a substrate (support surface, upper surface of a substrate) that can be conductive or insulative plate (metal or ceramic substrate, and the substrate can be iron base i.e., steel) (claims 13-14), and subjecting the photoresist layer to irradiation through a photomask to either UV or X-rays, so as to form cured (polymerized region) regions and unexposed regions (uncured, non-irradiated) followed by developing so as to form joint cavities (removal of uncured regions using a developer, reference 7a) thereby forming a pattern structure (reference 6a); the method further includes depositing another photoresist layer (claimed second photosensitive resin) on the formed joint cavities structure (would inherently include the deposition of the photoresist layer on all surfaces including the lateral surface of the first pattern structure), and subjecting the photoresist layer (subsequent deposited, second photosensitive resin layer) to irradiation through a photomask so as to subject the exposed portions to polymerization followed by removal of the uncured portions (developing, using a solvent, [0029]) to form a second pattern (second level in the photoresist layer, (reference 6b)) wherein the pattern is used for forming a mold (electroforming) that includes the first photoresist pattern and second photoresist pattern as illustrated in figures 2, and 3.  Hubert, in figure 2A, illustrates that after the formation of the second photoresist pattern (6b) (claimed second structure) that it directly forms master pattern for the mold illustrated by figure 2B. The recitations that the method….for a mold for a horology component, and/or the recitation that the second structure directly form the master pattern of a mold for a horology component are future intended use of the claimed invention and Hubert’s patterned structure has the same claimed structural limitations (second pattern overlying the first pattern) and is capable of performed the same intended use (claim 7). Hubert, in [0039]-[0043], discloses the formation of the first photoresist pattern, followed by depositing a second photoresist layer that will inherently fill in the cavities (openings or vias left after the removal of the uncured portions of the photoresist) of the first photoresist pattern i.e., adding the second photoresist results in adding in the vias the second photoresist ( prior to exposure and developing of the second photoresist) and are two resins that can be identical or different.  Hubert in figure 1, and in the abstract discloses that the exposure of the photoresist (irradiation of the photoresist) through the photomask results in a lateral latent image structures (claimed lateral flanks) and are perpendicular to the surface of the substrate (claims 1-2, 4-5, 15, 18-20).  Hubert, in [0014], and [0015], discloses that the photoresists used in the claimed patterning process can be a SU-8 (negative photoresist) (claim 6).
The difference between the claims and Hubert is that Hubert does not disclose that the second photoresist or the subsequently coated photoresist, after the formation of the first photoresist pattern, is irradiated selectively by using a two photon polymerization.  Hubert does not disclose the claimed resolutions recited in claims 3, and 17.
Carsten, in paragraph no. 2, Hybrid lithography, discloses the process of a forming a first photoresist pattern via exposure and development followed by the coating of the formed first photoresist pattern with additional SU-8 photoresist, which is then followed by the patterning of the additional SU-8 photoresist coating using the two photon polymerization direct laser writing tool (2PP-DLW tool) in the exposure process, wherein the exposure process involves the use of an oil immersion objective as illustrated in figure 1d (partially immersed in the resin) of Carsten.  Carsten uses the same claimed two photon polymerization direct laser writer and will inherently be capable of defining a pattern in the claimed better than 0.1 micron resolution.  
Therefore, it would be obvious to a skilled artisan to modify Hubert by employing a hybrid lithography process as taught by Carsten because Hubert uses the same claimed SU-8 photoresist and does not limit the subsequent patterning process to traditional methods and Carsten teaches in paragraph 1, that using hybrid methods wherein traditional lithography and two-photon polymerization laser writer is combined enables the production of three-dimensional structures in the nanoscale dimensions and enables the producing of the pattern structures that are independently positioned (desired areas patterning/irradiated, and not restricted to photomask pattern) with high accuracy.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 16-20, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,  14-17, and 19-20 of co pending Application No. 16/718,578 (U. S. Patent Application Publication No. 2020/0201173, hereinafter referred to as Calame et al). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 14-17, 19-20, of Calame et al., fully encompasses claims 1-10, 16-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 14, 2022.